         Case 3:20-cv-00330-SB         Document 15         Filed 01/15/21   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 PAUL and SHELLEY COATES,                            Case No. 3:20-cv-00330-SB

                Plaintiffs,                          ORDER

        v.

 ASSET RECOVERY GROUP, INC. and
 HASSON LAW, LLC,

                Defendants.


IMMERGUT, District Judge.

       On December 22, 2020, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (“F&R”) in this case, ECF 13, recommending that this Court deny Defendants’

Motion to Dismiss, ECF 7, with respect to Plaintiffs’ Fair Debt Collection Practices Act

(“FDCPA”) overshadowing claim, and grant Defendants’ motion with respect to Plaintiffs’

FDCPA “current creditor” misrepresentation claim with leave to file a second amended

complaint within thirty days. No party filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

PAGE 1 – ORDER
         Case 3:20-cv-00330-SB         Document 15       Filed 01/15/21    Page 2 of 2




28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Beckerman’s conclusions. The F&R, ECF 13, is adopted in full. Defendants’ Motion to Dismiss,

ECF 7, is DENIED with respect to Plaintiffs’ FDCPA overshadowing claim, and GRANTED

with respect to Plaintiffs’ FDCPA “current creditor” misrepresentation claim, with leave to

amend. Plaintiffs have thirty days from the entry of this Order to file a second amended

complaint.


       IT IS SO ORDERED.

       DATED this 15th day of January, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
